UNAUDITED PRO FORMA COMBINED FINANCIAL INFORMATION. On February 10, 2009, Secured Diversified Investment, Ltd. (“SDI”) completed its acquisition of Galaxy Gaming, Inc. (“Galaxy”). For accounting purposes, this business combination has been treated as a reverse merger with Galaxy Gaming, Inc. as the acquirer.The following unaudited pro forma combined balance sheets and income statements are based on historical financial statements of the companies. The unaudited pro forma combined financial statements are provided for information purposes only. The pro forma financial statements are not necessary indicative of what the financial position or results of operations actually would have been had the acquisition been completed at the dates indicated below. In addition, the unaudited pro forma combined financial statements do not purport to project the future financial position or operating results of the combined company. The unaudited pro forma combined financial information has been prepared in accordance with the rules and regulations of the Securities and Exchange Commission. For pro forma purposes: • The unaudited Pro Forma Combined Balance Sheet as of December 31, 2008 combines the historical balance sheet of the companies as of December 31, 2008, giving effect to the acquisitions/mergers as if they had occurred on January 1, 2008. • The unaudited Pro Forma Combined Statement of Operations for the year ended December 31, 2008 combines the historical income statements of the companies for the indicated period, giving effect to the acquisitions/mergers as if they had occurred on January 1, 2008. These unaudited pro forma combined financial statements and accompanying notes should be read in conjunction with the separate audited financial statements of Secured Diversified Investment, Ltd. And Galaxy Gaming, Inc. as of and for the year ended December 31, 2008. SECURED DIVERSIFIED INVESTMENT, LTD. TABLE OF CONTENTS DECEMBER 31, 2008 Pro Forma Combined Balance Sheet as of December 31, 2008 2 Pro Forma Combined Statement of Operations as of December 31, 2008 3 Notes to the Pro Forma Adjustments 4 SECURED DIVERSIFIED INVESTMENT, LTD. PRO FORMA COMBINED BALANCE SHEET DECEMBER 31, 2008 ASSETS Secured Diversified Investment, Ltd. Galaxy Gaming, Inc. Pro Forma Adjustments Total Current Assets Cash and cash equivalents $ 12,279 $ 25,885 $ 38,164 Accounts receivable, net 0 246,860 246,860 Prepaid expenses and taxes 0 19,773 19,773 Inventory 0 46,177 46,177 Real estate investments 100,000 0 100,000 Note receivable - current portion 0 69,617 69,617 Total Current Assets 112,279 408,312 520,591 Property and Equipment, Net 0 23,389 23,389 Other Assets Intellectual property, net 0 133,919 133,919 Intangible assets 0 150,000 150,000 Note receivable - long term 0 435,744 435,744 Total Other Assets 0 719,663 719,663 TOTAL ASSETS $ 112,279 $ 1,151,364 $ 1,263,643 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ 242,028 $ 146,336 (242,028)a $ 146,336 Accrued expenses and taxes 396,256 297,264 (396,256)a 297,264 Deferred revenue 0 196,579 196,579 Due to related party 0 31,639 31,639 Note payable – related party 0 384,450 384,450 Notes payable – current portion 0 23,014 23,014 Total Current Liabilities 638,284 1,079,282 1,079,285 Long Term Liabilities Notes payable 45,000 1,192,280 (45,000)a 1,192,280 TOTAL LIABILITIES 683,284 2,271,562 2,271,562 STOCKHOLDERS’ DEFICIT Capital stock 163 10,000 (163)b (10,000)c 29,000d 29,000 Unissued shares 5,830 0 (5,830 )b 0 Paid in capital 8,818,647 125 (8,818,647)b (125)c 93,404d 93,404 Accumulated deficit (9,395,645) (1,130,323) 9,395,645b (1,130,323) TOTAL STOCKHOLDERS’ DEFICIT (571,005) (1,120,198) (1,007,919) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 112,279 $ 1,151,364 $ 1,263,643 See accompanying notes to the Pro Forma adjustments. 2 SECURED DIVERSIFIED INVESTMENT, LTD. PRO FORMA COMBINED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31,2008 Secured Diversified Investment, Ltd. Galaxy Gaming, Inc. Pro Forma Adjustments Totals Gross Revenues $ 0 $ 2,067,445 $ 2,067,445 Cost of Goods Sold 0 119,248 119,248 Gross Profit 0 1,948,197 1,948,197 Operating Expenses 252,736 2,359,459 2,612,195 Operating Loss (252,736) (411,262) (663,998) Other Income (Expense) (118,851) (92,942) (211,793) Net Loss Before Provision for Income Taxes (371,587) (504,204) (875,791) Provision for Income Taxes (800) 0 (800) Net Loss $ (372,387) $ (504,204) $ (876,591) Weighted Average Number Of Shares Outstanding 29,000,000d Net Loss Per Share $ (0.03) See accompanying notes to the Pro Forma adjustments. 3 SECURED DIVERSIFIED INVESTMENT, LTD. NOTES TO THE PRO FORMA ADJUSTMENTS (unaudited) DECEMBER 31, 2008 (a) Elimination of Secured Diversified Investment, Ltd. liabilities due to bankruptcy (b) Elimination of Secured Diversified Investment, Ltd. equity due to bankruptcy (c) Elimination of Galaxy Gaming, Inc. common stock and paid in capital in exchange for new shares of
